Citation Nr: 0709389	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, among other things, reopened the 
claims and denied them on their merits. 

Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claims.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issues on appeal have been characterized as shown above. 


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision, in pertinent 
part, denied service connection for bilateral hearing loss 
and tinnitus, finding that the veteran did not have right ear 
hearing loss and the veteran's unilateral left ear hearing 
loss and tinnitus were pre-existing conditions not aggravated 
by his military service. 

2. Evidence received since the June 2003 decision does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The June 2003 rating decision that denied the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the June 2003 rating decision is 
not new and material, and, therefore, the claims may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.    

The veteran does not dispute that he entered the military 
with high frequency hearing loss of the left ear and tinnitus 
associated with a 1981 bicycle accident where he fractured 
his skull and collar bone.  Rather, he claims his current 
hearing loss and tinnitus, although pre-existing service, 
were permanently worsened by his military service.  
Specifically, he claims military noise exposure, to include 
jet engines, aggravated his hearing loss and tinnitus.  The 
veteran's claim was denied in June 2003 where the RO found no 
medical evidence supporting any right ear hearing loss or 
supporting aggravation of his pre-existing left ear hearing 
loss and tinnitus. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, rather than appealing the June 2003 
rating decision, the veteran initiated a new claim in March 
2004.  Although technically within the appellate period, the 
veteran was clearly not issuing disagreement with the June 
2003 rating decision, but rather filing a new claim.  
Therefore, the June 2003 rating decision is final.

At the time of the June 2003 decision, the record included 
service medical records, which included his enlistment 
examination (noting his pre-existing hearing loss and 
tinnitus), several hearing tests throughout his long military 
career (indicating the veteran's hearing loss and tinnitus 
remained consistent over time) and progress notes (further 
detailing the veteran's pre-service 1981 accident which 
resulted in left ear hearing loss and tinnitus and finding no 
evidence of worsened conditions).  The record also included a 
detailed March 2003 audiometric examination and an April 2003 
physical examination.  The former examination found left ear 
tinnitus and left ear sensorineural hearing loss above 2000 
Hz, opining that the conditions are more likely than not a 
result of noise exposure while in service, but "cannot [rule 
out] loss due to prior accident."

Since June 2003, potentially relevant evidence received 
includes September 2005 VA audiometric and ear disease 
examinations. 
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection for several 
reasons.  In regard to his bilateral hearing loss, the 
medical evidence was not indicative of right ear hearing 
loss.  The veteran clearly had left ear hearing loss and 
tinnitus, but the medical evidence, and indeed the veteran 
himself, indicated these conditions pre-existed service.  
Ultimately, the RO denied the veteran's claims for 
entitlement to service connection for unilateral left ear 
hearing loss and tinnitus based on a lack of evidence of 
aggravation of pre-existing conditions.  For evidence to be 
new and material in this matter, it would have to tend to 
show that the veteran's unilateral hearing loss and tinnitus 
were aggravated by his military service.  

The VA examinations conducted in September 2005 again confirm 
the veteran's unilateral left ear hearing loss and tinnitus 
due to a 1981 pre-service bicycle accident.  While the 
examiners acknowledge the veteran was probably exposed to 
some level of noise trauma in the military, they further 
opined that "...it cannot be concluded that the noise trauma 
while in the military caused any further damage to his 
preexisting tinnitus or hearing loss."  The examiners 
further justify the conclusion by stating that the veteran 
entered the military with a significant hearing loss and, 
since that time, no increase in hearing loss has occurred.  
Indeed, one examiner pointed out that the veteran's hearing 
has, in fact, improved slightly compared with his 1983 
entrance examination results. 

The VA examinations, while new evidence, are not material in 
that they do not show a possibility of substantiating the 
veteran's claims and in fact serve to do the opposite.  The 
Board finds that the evidence received subsequent to June 
2003 is not new and material and, therefore, the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus may not be reopened.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him to provide any 
relevant information or evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  A 
March 2006 letter told the veteran the relevant information 
regarding how disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The letter dated in April 2004 also satisfied the additional 
notice requirements applicable to claims to reopen such as 
the claims here.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that VA must notify a claimant of the evidence 
and information that is necessary to reopen his or her claim 
and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The April 2004 letter informed the veteran new 
and material evidence was needed to reopen the claims and 
provided him the definition of new and material evidence.  
The letter also informed him that the veteran needed to 
specifically provide evidence that shows his conditions were 
incurred in or aggravated by his military service.  The 
veteran was advised that he must submit evidence related to 
this fact.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
has not been received and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for tinnitus has not been 
received and, therefore, the claim is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


